Title: General Orders, 24 November 1780
From: Washington, George
To: 


                        
                            Head Quarters Totowa Friday November 24th 1780
                            Parole
                            Countersigns
                            Watchword
                        
                        For the Day Tomorrow
                        Brigadier General Paterson
                        Colonel Greaton
                        Lieutenant Colonel Basset
                        Major Knapp
                        Brigade Major Converse
                        The March of the Army is postponed ‘till further orders.
                    